IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41167
                        Conference Calendar



PAUL HAROLD RICE,

                                         Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
COURT OF CRIMINAL APPEALS OF TEXAS, Supreme
Court Building, Austin, Texas 78711; DENTON
COUNTY DISTRICT CLERK, 362nd District Court
of Denton County, Texas,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:00-CV-281
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Paul Harold Rice, Texas inmate #900007, appeals the district

court’s denial of his motion for a preliminary injunction.

Rice’s motion for leave to supplement his corrected appellate

brief is GRANTED.

     Rice’s appellate argument is moot in light of the district

court’s dismissal of his 42 U.S.C. § 1983 suit.   A preliminary

injunction cannot survive the dismissal of a complaint.    11A

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 01-41167
                                   -2-

CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE & PROCEDURE § 2947 at 126

n.19 (2d ed. 1995)(citing Venezia v. Robinson, 16 F.3d 209, 211

(7th Cir. 1994).

     Rice’s appeal is without arguable merit and thus frivolous.

Howard v. King, 707 F.2d. 215, 219-20 (5th Cir. 1983).          Because

the appeal is frivolous, it is DISMISSED.        5TH CIR. R. 42.2.

     The district court’s dismissal of Rice’s 42 U.S.C. § 1983

complaint for failure to state a claim upon which relief could be

granted counts as a “strike” under 28 U.S.C. § 1915(g).          Adepegba

v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).         The dismissal of

the instant appeal as frivolous counts as a strike for purposes

of 28 U.S.C. § 1915(g).     Adepegba, 103 F.3d at 387-88.       Rice

accumulated two strikes in Rice v. Line, No. 01-40320 (5th Cir.

Dec. 11, 2001).    Adepegba, 103 F.3d at 387-88.       Because he has at

least three strikes, Rice is barred hereafter from proceeding in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.        28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; MOTION GRANTED; 28 U.S.C.

§ 1915(g) BAR IMPOSED.